 

Exhibit 10.1

 

SECOND AMENDMENT TO JUDGMENT SETTLEMENT AGREEMENT

 

THIS SECOND AMENDMENT TO JUDGMENT SETTLEMENT AGREEMENT (this “Amendment”) is
entered into as of August 17, 2020 (the “Effective Date”), by and between John
M. Fife, an individual (“Lender”), and MPhase Technologies, Inc., a New Jersey
corporation (“Borrower”). Capitalized terms used in this Amendment without
definition shall have the meanings given to them in the Settlement Agreement (as
defined below).

 

A. Borrower previously sold and issued to St. George Investments LLC, a Utah
limited liability company (formerly known as St George Investments LLC, an
Illinois limited liability company) (“SGI”) that certain Convertible Note dated
September 13, 2011 in the original principal amount of $357,500.00 (subject to
an increase to up to $557,500.00 upon the occurrence of certain events) (the
“Note”) pursuant to that certain Securities Purchase Agreement dated September
13, 2011 by and between SGI and Borrower (the “Purchase Agreement,” and together
with the Note and all other documents entered into in conjunction therewith, the
“Transaction Documents”).

 

B. Effective as of October 17, 2011, SGI assigned the Note and its rights under
all other Transaction Documents to Lender pursuant to a certain Assignment of
Convertible Note (the “Assignment”).

 

C. Following the Assignment, Lender and Borrower entered into a certain
Standstill and Restructuring Agreement (the “Standstill Agreement”) pursuant to
which Lender agreed to not convert a certain portion of the outstanding balance
of the Note into shares of Borrower’s Common Stock in exchange for certain
payments from Borrower.

 

D. Borrower did not make such payments and Lender ultimately filed a lawsuit
against Borrower in the Eastern Division of the Northern District of Illinois in
the United States District Court, Case No. 12-cv-9647 (the “Lawsuit”).

 

E. On December 15, 2014, Lender was granted summary judgment in the Lawsuit and
on January 28, 2015 a judgment was entered against Borrower (the “Judgment”).

 

F. Lender agreed to refrain and temporarily forbear from exercising and
enforcing certain remedies against Borrower with respect to the Judgment and to
settle the Judgment pursuant to the terms and conditions of a certain Judgment
Settlement Agreement dated December 10, 2018 entered into between Lender and
Borrower (as amended, the “Settlement Agreement”).

 

G. On February 5, 2019, Borrower and Lender agreed to amend the Settlement
Agreement to revise the payment schedule (the “First Amendment”).

 

H. Borrower has requested that Lender allow Borrower to repay the amounts still
outstanding under the Settlement Agreement through the issuance of a Convertible
Promissory Note in the original principal amount of $300,000.00 in substantially
the form attached hereto as Exhibit A (the “Note”).

 

I. Lender has agreed, subject to the terms, amendments, conditions and
understandings expressed in this Amendment, to amend the Settlement Agreement to
reflect the issuance of the Note.

 

 

 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

 

2. Revised Payment Schedule. Section 3 of the Settlement Agreement is deleted in
its entirety and replaced with the following:

 

“3. Note. Borrower and Lender agree that Borrower may satisfy the Judgment in
full by repaying the Convertible Promissory Note attached hereto as Exhibit A
(the “Settlement Note”) in accordance with its terms. The occurrence of an Event
of Default (as defined in the Settlement Note) under the Settlement Note shall
be deemed a breach of this Agreement.”

 

3. Payment in Full. Section 4 of the Settlement Agreement is deleted in its
entirety and replaced with the following:

 

“4. Payment in Full. Upon satisfaction of all of Borrower’s obligations under
this Agreement and the Settlement Note, including without limitation payment of
all cash payments required under the Settlement Note and delivering all shares
of stock to Lender as and when required under the Settlement Note, Borrower
shall be deemed to have paid the entire Judgment Amount in full, Borrower shall
have no further obligations under the Judgment, the Judgment shall be deemed to
be satisfied, and Lender will file a satisfaction of judgment with the court
that issued the Judgment.”

 

4. Failure to Comply. Section 5 of the Settlement Agreement is deleted in its
entirety and replaced with the following:

 

“5. Failure to Comply. Borrower understands that the Forbearance, Lender’s
agreement to settle the Judgment for the Settlement Amount, and all other
obligations, restrictions, and limitations of or on Lender hereunder shall
terminate immediately upon the occurrence of any breach of this Agreement or the
Settlement Note (including, without limitation, Borrower’s obligation to make
any payment to Lender as and when required under the Settlement Note). In any
such case, Lender may seek all recourse available to it under the terms of the
Judgment, this Agreement, or applicable law following any breach, including
without limitation enforcing the Judgment for the full amount awarded pursuant
thereto (less the sum of any payments made to Lender hereunder, under the
Settlement Note, or under the Prior Settlement Agreement, which shall be
credited against the amount of the Judgment in such event).”

 

5. Representations and Warranties. In order to induce Lender to enter into this
Amendment, Borrower, for itself, and for its affiliates, successors and assigns,
hereby acknowledges, represents, warrants and agrees as follows:

 

2

 

 

(a) Borrower has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Borrower hereunder.

 

(b) There is no fact known to Borrower or which should be known to Borrower
which Borrower has not disclosed to Lender on or prior to the Effective Date
which would or could materially and adversely affect the understanding of Lender
expressed in this Amendment or any representation, warranty, or recital
contained in this Amendment.

 

(c) Except as expressly set forth in this Amendment, Borrower acknowledges and
agrees that neither the execution and delivery of this Amendment nor any of the
terms, provisions, covenants, or agreements contained in this Amendment shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Settlement
Agreement.

 

(d) Borrower has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby,
whether known or unknown, which occurred, existed, was taken, permitted, or
begun prior to the execution of this Amendment and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of any of the
terms or conditions of the Settlement Agreement. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. Borrower hereby acknowledges and agrees that
the execution of this Amendment by Lender shall not constitute an acknowledgment
of or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.

 

(e) Borrower represents and warrants that as of the Effective Date, no breaches
exist under the Settlement Agreement or have occurred prior to the Effective
Date.

 

6. Certain Acknowledgments. Each of the parties acknowledges and agrees that no
property or cash consideration of any kind whatsoever has been or shall be given
by Lender to Borrower in connection with any amendment to the Settlement
Agreement granted herein.

 

7. Other Terms Unchanged. The Settlement Agreement, as amended by this Amendment
and the First Amendment, remains and continues in full force and effect,
constitutes legal, valid, and binding obligations of each of the parties
thereto, and is in all respects agreed to, ratified, and confirmed. Any
reference to the Settlement Agreement after the Effective Date is deemed to be a
reference to the Settlement Agreement as amended by this Amendment and the First
Amendment. If there is a conflict between the terms of this Amendment and the
Settlement Agreement or the First Amendment, the terms of this Amendment shall
control. No forbearance or waiver may be implied by this Amendment. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment to, any right,
power, or remedy of Lender under the Settlement Agreement, as in effect prior to
the Effective Date. To avoid all doubt, this Amendment shall be governed by the
miscellaneous provisions set forth in Sections 8 through 18 of the Settlement
Agreement.

 

3

 

 

8. No Reliance. Borrower acknowledges and agrees that neither Lender nor any of
its officers, directors, members, managers, equity holders, representatives or
agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers, directors, or employees except as expressly
set forth in this Amendment, the Settlement Agreement and the Transaction
Documents and, in making its decision to enter into the transactions
contemplated by this Amendment and the Settlement Agreement, Borrower is not
relying on any representation, warranty, covenant or promise of Lender or its
officers, directors, members, managers, equity holders, agents or
representatives other than as set forth in this Amendment and in the Settlement
Agreement.

 

9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. The parties hereto confirm that any electronic copy
of another party’s executed counterpart of this Amendment (or such party’s
signature page thereof) will be deemed to be an executed original thereof.

 

10. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 

4

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.

 

  BORROWER:       MPHASE TECHNOLOGIES, INC.       By:     Name: Anshu Bhatnagar
  Title: CEO       LENDER:           John M. Fife, an individual

 

[Signature page to Amendment to Judgment Settlement Agreement]

 

 

 

 

Exhibit A

 

CONVERTIBLE PROMISSORY NOTE

 

Effective Date: August 17, 2020 U.S. $300,000.00

 

FOR VALUE RECEIVED, MPHASE TECHNOLOGIES, INC., a New Jersey corporation
(“Borrower”), promises to pay to JOHN M. FIFE, an individual, or his successors
or assigns (“Lender”), $300,000.00 and any interest, fees, charges, and late
fees accrued hereunder on the date that is twelve (12) months after the
Effective Date (the “Maturity Date”) in accordance with the terms set forth
herein. This Convertible Promissory Note (this “Note”) is issued and made
effective as of August 17, 2020 (the “Effective Date”). This Note is issued
pursuant to that certain Judgment Settlement Agreement dated August 18, 2017, as
the same may be amended from time to time, by and between Borrower and Lender
(the “Settlement Agreement”). Certain capitalized terms used herein are defined
in Attachment 1 attached hereto and incorporated herein by this reference.

 

The Purchase Price for this Note was paid in full on the Purchase Price Date.
Accordingly, this Note shall be deemed to have been issued on the Purchase Price
Date for purpose of Rule 144.

 

1. Interest; Payment; Prepayment.

 

1.1. Interest. Interest shall accrue on the Outstanding Balance beginning on the
Effective Date at the rate of ten percent (10%) per annum. All interest
calculations hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note.

 

1.2. Payment. All payments owing hereunder shall be in lawful money of the
United States of America or Conversion Shares (as defined below), as provided
for herein, and delivered to Lender at the address or bank account furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal.

 

1.3. Prepayment. Borrower shall have the right to prepay all or any portion of
the Outstanding Balance (less such portion of the Outstanding Balance for which
Borrower has received a Conversion Notice (as defined below) from Lender where
the applicable Conversion Shares have not yet been delivered) without penalty.

 

2. Security. This Note is unsecured.

 

3.Conversion; Cash Payments.

 

3.1. Conversions. Lender has the right at any time after the Effective Date
until the Outstanding Balance has been paid in full, at its election, to convert
(“Conversion”) all or any portion of the Outstanding Balance into shares
(“Conversion Shares”) of fully paid and non-assessable common stock, $0.01 par
value per share (“Common Stock”), of Borrower as per the following conversion
formula: the number of Conversion Shares equals the amount being converted (the
“Conversion Amount”) divided by the Conversion Price (as defined below).
Conversion notices in the form attached hereto as Exhibit A (each, a “Conversion
Notice”) may be effectively delivered to Borrower by any method set forth in the
“Notices” Section of the Settlement Agreement, and all Conversions shall be
cashless and not require further payment from Lender. Borrower shall deliver the
Conversion Shares from any Conversion to Lender in accordance with Section 8
below.

 

 

 

 

3.2.Conversion Price. Subject to the adjustments set forth herein, the
conversion price for each Conversion shall be calculated pursuant to the
following formula: 80% multiplied by the lowest Closing Trade Price for a share
of Common Stock during the twenty (20) Trading Days immediately preceding the
applicable Conversion (the “Conversion Price”).

 

3.3.Cash Payments. Borrower agrees to make the following cash payments to
Lender: (a) $7,500.00 on the Effective Date and on the same day of the month as
the Effective Date for each of the two (2) months following the Effective Date;
and (b) $10,000.00 on the date that is three (3) months following the Effective
Date as well as on the same day of the month as the Effective Date for each of
the next two (2) months thereafter.

 

4.Defaults and Remedies.

 

4.1. Defaults. The following are events of default under this Note (each, an
“Event of Default”): (a) Borrower fails to pay any principal, interest, fees,
charges, or any other amount when due and payable hereunder; (b) Borrower fails
to deliver any Conversion Shares in accordance with the terms hereof; (c) a
receiver, trustee or other similar official shall be appointed over Borrower or
a material part of its assets and such appointment shall remain uncontested for
twenty (20) days or shall not be dismissed or discharged within sixty (60) days;
(d) Borrower becomes insolvent or generally fails to pay, or admits in writing
its inability to pay, its debts as they become due, subject to applicable grace
periods, if any; (e) Borrower makes a general assignment for the benefit of
creditors; (f) Borrower files a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); (g) an involuntary bankruptcy
proceeding is commenced or filed against Borrower; (h) Borrower or any pledgor,
trustor, or guarantor of this Note defaults or otherwise fails to observe or
perform any covenant, obligation, condition or agreement of Borrower or such
pledgor, trustor, or guarantor contained herein or in the Settlement Agreement;
(i) any representation, warranty or other statement made or furnished by or on
behalf of Borrower or any pledgor, trustor, or guarantor of this Note to Lender
herein, in any Transaction Document, or otherwise in connection with the
issuance of this Note is false, incorrect, incomplete or misleading in any
material respect when made or furnished; (j) the occurrence of a Fundamental
Transaction without Lender’s prior written consent; (k) any money judgment, writ
or similar process is entered or filed against Borrower or any subsidiary of
Borrower or any of its property or other assets for more than $100,000.00, and
shall remain unvacated, unbonded or unstayed for a period of twenty (20)
calendar days unless otherwise consented to by Lender; (l) trading in Borrower’s
Common Stock is suspended, halted, chilled, frozen, reaches zero bid or
otherwise ceases trading on Company’s principal trading market; (m) Borrower
fails to file all reports required under Rule 144 (as defined below) or
otherwise take all reasonable action under its control to ensure that adequate
current public information with respect to Borrower, as required in accordance
with Rule 144, is publicly available; or (n) if Lender’s clearing broker refuses
to approve any Conversion Shares for resale within three (3) Trading Days of
Lender’s request for such approval and Lender is unable to sell Conversion
Shares as a result of such refusal.

 

4.2. Remedies. At any time and from time to time after Lender becomes aware of
the occurrence of any Event of Default, Lender may, at its option, terminate
this Note and deduct all amounts paid hereunder from the Settlement Amount (as
defined in the Settlement Agreement) and renew collections action on the
Judgment (as defined in the Settlement Agreement).

 

5. Unconditional Obligation; No Offset. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments or Conversions called
for herein in accordance with the terms of this Note.

 

 

 

 

6.Waiver. No waiver of any provision of this Note shall be effective unless it
is in the form of a writing signed by the party granting the waiver. No waiver
of any provision or consent to any prohibited action shall constitute a waiver
of any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

 

7. Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision hereof, if Borrower at any time on or
after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. Without
limiting any provision hereof, if Borrower at any time on or after the Effective
Date combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment pursuant to this Section 7
shall become effective immediately after the effective date of such subdivision
or combination. If any event requiring an adjustment under this Section 7 occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

 

8. Method of Conversion Share Delivery. On or before the close of business on
the third (3rd) Trading Day following Lender’s delivery of a Conversion Notice
(the “Delivery Date”), Borrower shall, provided it is DWAC Eligible at such time
and such Conversion Shares are eligible for delivery via DWAC, deliver or cause
its transfer agent to deliver the applicable Conversion Shares electronically
via DWAC to the account designated by Lender in the applicable Conversion
Notice. If Borrower is not DWAC Eligible or such Conversion Shares are not
eligible for delivery via DWAC, it shall deliver to Lender or its broker (as
designated in the Conversion Notice), via reputable overnight courier, a
certificate representing the number of shares of Common Stock equal to the
number of Conversion Shares to which Lender shall be entitled, registered in the
name of Lender or its designee. For the avoidance of doubt, Borrower has not met
its obligation to deliver Conversion Shares by the Delivery Date unless Lender
or its broker, as applicable, has actually received the certificate representing
the applicable Conversion Shares no later than the close of business on the
relevant Delivery Date pursuant to the terms set forth above. Moreover, and
notwithstanding anything to the contrary herein or in any other Transaction
Document, in the event Borrower or its transfer agent refuses to deliver any
Conversion Shares without a restrictive securities legend to Lender on grounds
that such issuance is in violation of Rule 144 under the Securities Act of 1933,
as amended (“Rule 144”), Borrower shall deliver or cause its transfer agent to
deliver the applicable Conversion Shares to Lender with a restricted securities
legend, but otherwise in accordance with the provisions of this Section 8. In
conjunction therewith, Borrower will also deliver to Lender a written
explanation from its counsel or its transfer agent’s counsel opining as to why
the issuance of the applicable Conversion Shares violates Rule 144.

 

9. Conversion Delays. If Borrower fails to deliver Conversion Shares in
accordance with the timeframe stated in Section 8, Lender may at any time prior
to receiving the applicable Conversion Shares rescind in whole or in part such
Conversion, with a corresponding increase to the Outstanding Balance (any
returned amount will tack back to the Purchase Price Date for purposes of
determining the holding period under Rule 144).

 

10.Ownership Limitation. Notwithstanding anything to the contrary contained in
this Note or the Settlement Agreement, Borrower shall not effect any conversion
of this Note to the extent that after giving effect to such conversion would
cause Lender (together with its affiliates) to beneficially own a number of
shares exceeding 9.99% of the number of shares of Common Stock outstanding on
such date (including for such purpose the shares of Common Stock issuable upon
such issuance) (the “Maximum Percentage”). For purposes of this section,
beneficial ownership of Common Stock will be determined pursuant to Section
13(d) of the 1934 Act. By written notice to Borrower, Lender may increase,
decrease or waive the Maximum Percentage as to itself but any such waiver will
not be effective until the 61st day after delivery thereof. The foregoing 61-day
notice requirement is enforceable, unconditional and non- waivable and shall
apply to all affiliates and assigns of Lender.

 

 

 

 

11. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel.

 

12.Governing Law; Venue. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Utah. The provisions set forth in the Settlement Agreement to determine the
proper venue for any disputes are incorporated herein by this reference.

 

13. Cancellation. After repayment or conversion of the entire Outstanding
Balance, this Note shall be deemed paid in full, shall automatically be deemed
canceled, and shall not be reissued.

 

14. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

 

15. Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.

 

16. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Settlement Agreement titled “Notices.”

 

17. Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments, or
other charges assessed under this Note are not penalties but instead are
intended by the parties to be, and shall be deemed, liquidated damages (under
Lender’s and Borrower’s expectations that any such liquidated damages will tack
back to the Purchase Price Date for purposes of determining the holding period
under Rule 144).

 

18. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

  BORROWER:       MPHASE TECHNOLOGIES, INC.       By:     Name: Anshu Bhatnagar
  Title: CEO

 

ACKNOWLEDGED, ACCEPTED AND AGREED:       LENDER:           John M. Fife, an
individual  

 

[Signature Page to Convertible Promissory Note]

 

 

 

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1. “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, L.P. (“Bloomberg”), or, if its
principal market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of the Common Stock
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if its
principal market is not the principal securities exchange or trading market for
the Common Stock, the last closing bid price or last trade price, respectively,
of the Common Stock on the principal securities exchange or trading market where
the Common Stock is listed or traded as reported by Bloomberg, or if the
foregoing do not apply, the last closing bid price or last trade price,
respectively, of the Common Stock in the over-the-counter market on the
electronic bulletin board for the Common Stock as reported by Bloomberg, or, if
no closing bid price or last trade price, respectively, is reported for the
Common Stock by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for the Common Stock as reported by OTC
Markets Group, Inc., and any successor thereto. If the Closing Bid Price or the
Closing Trade Price cannot be calculated for the Common Stock on a particular
date on any of the foregoing bases, the Closing Bid Price or the Closing Trade
Price (as the case may be) of the Common Stock on such date shall be the fair
market value as mutually determined by Lender and Borrower. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

 

A2. “Conversion Share Value” means the product of the number of Conversion
Shares deliverable pursuant to any Conversion Notice multiplied by the Closing
Trade Price of the Common Stock on the Delivery Date for such Conversion.

 

A3. “DTC” means the Depository Trust Company or any successor thereto.

 

A4. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.

 

A5. “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

 

A6. “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system; (b) Borrower has been approved
(without revocation) by DTC’s underwriting department; (c) Borrower’s transfer
agent is approved as an agent in the DTC/FAST Program; (d) the Conversion Shares
are otherwise eligible for delivery via DWAC; and (e) Borrower’s transfer agent
does not have a policy prohibiting or limiting delivery of the Conversion Shares
via DWAC.

 

A7. “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or (ii)
Borrower or any of its subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
Settlement Agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with any other person or entity whereby such other person or entity
acquires more than 50% of the outstanding shares of voting stock of Borrower
(not including any shares of voting stock of Borrower held by the other persons
or entities making or party to, or associated or affiliated with the other
persons or entities making or party to, such stock or share Settlement Agreement
or other business combination), or (v) Borrower or any of its subsidiaries
shall, directly or indirectly, in one or more related transactions, reorganize,
recapitalize or reclassify the Common Stock, other than an increase in the
number of authorized shares of Borrower’s Common Stock, or (b) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
1934 Act and the rules and regulations promulgated thereunder) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding voting stock of Borrower.

 

 

 

 

A8. “Outstanding Balance” means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, Conversion, offset, or otherwise, plus the OID, the Transaction
Expense Amount, accrued but unpaid interest, collection and enforcements costs
(including attorneys’ fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees related to Conversions, and any other fees or charges
incurred under this Note.

 

A9. “Purchase Price” means the consideration set forth in the Settlement
Agreement.

 

A10. “Purchase Price Date” means December 10, 2018.

 

A11. “Trading Day” means any day on which the New York Stock Exchange (or such
other principal market for the Common Stock) is open for trading.

 

A12. “VWAP” means the volume weighted average price of the Common Stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

 

[Remainder of page intentionally left blank]

 

 

 

 

EXHIBIT A

 

John M. Fife

[___]

[___]

 

MPhase Technologies, Inc. Date:________

Attn: Anshu Bhatnagar

9841 Washingtonian Boulevard, #390

Gaithersburg, Maryland 20878

 

CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to MPhase Technologies, Inc., a
New Jersey corporation (the “Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender on August 17, 2020 (the
“Note”), that Lender elects to convert the portion of the Note balance set forth
below into fully paid and non-assessable shares of Common Stock of Borrower as
of the date of conversion specified below. Said conversion shall be based on the
Conversion Price set forth below. In the event of a conflict between this
Conversion Notice and the Note, the Note shall govern, or, in the alternative,
at the election of Lender in its sole discretion, Lender may provide a new form
of Conversion Notice to conform to the Note. Capitalized terms used in this
notice without definition shall have the meanings given to them in the Note.

 

  A. Date of Conversion:______________   B. Conversion #:_____________   C.
Conversion Amount:___________   D. Conversion Price: ___________   E. Conversion
Shares:___________(C divided by D)   F. Remaining Outstanding Balance of
Note:___________*

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Note (as defined in the Settlement Agreement), the
terms of which shall control in the event of any dispute between the terms of
this Conversion Notice and the Note.

 

Please transfer the Conversion Shares electronically (via DWAC) to the following
account:

 

Broker: ________________________ Address: ________________________ DTC#:
_________________________   ________________________ Account #:
_____________________   ________________________ Account Name:
__________________   ________________________

 

To the extent the Conversion Shares are not able to be delivered to Lender
electronically via the DWAC system, deliver all such certificated shares to
Lender via reputable overnight courier after receipt of this Conversion Notice
(by facsimile transmission or otherwise) to:

 

________________________________________

________________________________________

________________________________________

 

Sincerely,   Lender:           John M. Fife, an individual.  

 

 

 